UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Quarterly Period Ended June 30, 2007 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 0-26850 First Defiance Financial Corp. (Exact name of registrant as specified in its charter) Ohio 34-1803915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 601 Clinton Street, Defiance, Ohio 43512 (Address or principal executive office) (Zip Code) Registrant's telephone number, including area code:(419) 782-5015 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filerý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Noý APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, $.01 Par Value – 7,122,145 shares outstanding at August 9, 2007. FIRST DEFIANCE FINANCIAL CORP. INDEX Page Number PART I.-FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements (Unaudited): Consolidated Condensed Statements of Financial Condition – June 30, 2007 and December 31, 2006 2 Consolidated Condensed Statements of Income - Three and six ended June 30, 2007 and 2006 4 Consolidated Condensed Statement of Changes in Stockholders’ Equity – Three and six months ended June 30, 2007 and 2006 5 Consolidated Condensed Statements of Cash Flows - Six months ended June 30, 2007 and 2006 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 34 PART II-OTHER INFORMATION: Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 1 Index PART 1-FINANCIAL INFORMATION Item 1. Financial Statements FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) June 30, 2007 December 31, 2006 (In Thousands) Assets Cash and cash equivalents: Cash and amounts due from depository institutions $ 41,836 $ 47,668 Interest-bearing deposits 635 2,355 42,471 50,023 Securities: Available-for-sale, carried at fair value 113,184 110,682 Held-to-maturity, carried at amortized cost (fair value $1,326 and $1,492 at June 30, 2007 and December 31, 2006, respectively) 1,288 1,441 114,472 112,123 Loans held for sale 7,083 3,426 Loans receivable, net of allowance of $13,417 at June 30, 2007 and $13,579 at December 31, 2006, respectively 1,231,610 1,226,310 Accrued interest receivable 7,445 6,984 Federal Home Loan Bank stock 18,586 18,586 Bank owned life insurance 27,993 25,326 Premises and equipment 36,212 34,899 Real estate and other assets held for sale 3,324 2,392 Goodwill 36,551 35,090 Core deposit and other intangibles 3,834 3,397 Mortgage servicing rights 5,777 5,529 Other assets 5,317 3,794 Total assets $ 1,540,675 $ 1,527,879 See accompanying notes. 2 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) June 30, 2007 December 31, 2006 (In Thousands) Liabilities and stockholders’ equity Liabilities: Deposits $ 1,167,198 $ 1,138,445 Advances from the Federal Home Loan Bank 128,685 162,228 Short term borrowings and other interest-bearing liabilities 27,572 30,424 Subordinated debentures 36,083 20,619 Advance payments by borrowers 470 667 Deferred taxes 990 1,295 Other liabilities 15,020 14,376 Total liabilities 1,376,018 1,368,054 Stockholders’ equity: Preferred stock, no par value per share: 5,000 shares authorized; no shares issued - - Common stock, $.01 par value per share: 20,000 shares authorized; 11,703 shares issued and 7,178 and 7,142 shares outstanding, respectively 117 117 Additional paid-in capital 112,289 110,285 Stock acquired by ESOP (309 ) (628 ) Accumulated other comprehensive loss, net of tax of $(635) and $(362), respectively (1,182 ) (671 ) Retained earnings 123,522 120,112 Treasury stock, at cost, 4,525 and 4,561 shares respectively (69,780 ) (69,390 ) Total stockholders’ equity 164,657 159,825 Total liabilities and stockholders’ equity $ 1,540,675 $ 1,527,879 See accompanying notes 3 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Income (UNAUDITED) (Amounts in Thousands, except per share data) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Interest Income Loans $ 22,601 $ 21,217 $ 44,900 $ 41,264 Investment securities: Taxable 1,130 1,266 2,274 2,470 Non-taxable 290 148 577 287 Interest-bearing deposits 210 67 221 138 FHLB stock dividends 301 255 593 504 Total interest income 24,532 22,953 48,565 44,663 Interest Expense Deposits 10,054 7,872 19,594 14,695 FHLB advances and other 1,614 2,374 3,617 4,521 Subordinated debentures 585 321 922 620 Notes payable 157 127 326 259 Total interest expense 12,410 10,694 24,459 20,095 Net interest income 12,122 12,259 24,106 24,568 Provision for loan losses 575 683 1,032 1,066 Net interest income after provision for loan losses 11,547 11,576 23,074 23,502 Non-interest Income Service fees and other charges 2,715 2,365 5,233 4,077 Insurance commission income 1,361 1,002 3,064 2,662 Mortgage banking income 1,076 888 1,858 1,622 Gain on sale of non-mortgage loans 61 437 66 437 Trust income 99 78 185 157 Income from Bank Owned Life Insurance 313 243 608 480 Other non-interest income 45 114 263 207 Total non-interest income 5,670 5,127 11,277 9,642 Non-interest Expense Compensation and benefits 6,634 5,934 13,186 12,040 Occupancy 1,405 1,287 2,808 2,515 State franchise tax 355 337 718 664 Data processing 944 943 1,897 1,857 Amortization of intangibles 170 180 313 359 Other non-interest expense 2,374 2,114 4,731 4,102 Total non-interest expense 11,882 10,795 23,653 21,537 Income before income taxes 5,335 5,908 10,698 11,607 Federal income taxes 1,724 1,955 3,481 3,803 Net Income 3,611 3,953 7,217 7,804 Earnings per share (Note 6) Basic $ 0.51 $ 0.56 $ 1.01 $ 1.11 Diluted $ 0.50 $ 0.55 $ 1.00 $ 1.09 Dividends declared per share (Note 5) $ 0.25 $ 0.24 $ 0.50 $ 0.48 Average shares outstanding (Note 6) Basic 7,129 7,029 7,115 7,013 Diluted 7,229 7,162 7,220 7,168 See accompanying notes 4 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statement of Changes in Stockholders’ Equity (UNAUDITED) (Amounts in Thousands) Three Months Ended Six Months Ended June 30 June 30, 2007 2006 2007 2006 Balance at beginning of period $ 164,540 $ 154,045 $ 159,825 $ 151,216 Adjustment to initially apply FIN 48 - - (200 ) - Balance at beginning of period as adjusted 164,540 154,045 159,625 151,216 Comprehensive income: Net income 3,611 3,953 7,217 7,804 Other comprehensive income (loss) (608 ) (456 ) (511 ) (1,007 ) Total comprehensive income 3,003 3,497 6,706 6,797 ESOP shares released 342 327 1,043 1,002 Stock option expense 71 74 130 133 Tax benefit of employee plans 12 - 56 - Shares issued under stock option plans 190 495 462 1,710 Treasury shares repurchased (1,729 ) (2,446 ) (2,055 ) (3,172 ) Acquisition of Huber, Harger, Welt and Smith - - 2,250 - Common cash dividends declared (Note 5) (1,772 ) (1,680 ) (3,560 ) (3,374 ) Balance at end of period $ 164,657 $ 154,312 $ 164,657 $ 154,312 See Accompanying Notes 5 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Cash Flows (UNAUDITED) (Amounts in Thousands) Six Months Ended June 30, 2007 2006 Operating Activities Net cash provided by operating activities $ 4,852 $ 6,557 Investing Activities Proceeds from maturities of held-to-maturity securities 152 112 Proceeds from maturities of available-for-sale securities 10,603 6,139 Proceeds from sale of real estate and other assets held for sale 2,040 1,308 Proceeds from sale of property, plant and equipment - 43 Net cash received in acquisition of Huber, Harger, Welt and Smith 159 - Proceeds from sale of non-mortgage loans 8,440 - Purchases of available-for-sale securities (13,935 ) (12,328 ) Investment in bank owned life insurance (2,060 ) - Purchases of office properties and equipment (2,715 ) (2,891 ) Net increase in loans receivable (17,701 ) (58,935 ) Net cash (used in) provided by investing activities (15,017 ) (66,552 ) Financing Activities Net increase in deposits and advance payments by borrowers 28,624 41,206 Repayment of Federal Home Loan Bank long-term advances (434 ) (1,750 ) Net (decrease) increase in Federal Home Loan Bank short-term advances (33,100 ) 15,500 Proceeds from issuance of subordinated debentures 15,464 - Decrease in securities sold under repurchase agreements (2,852 ) (5,278 ) Purchase of common stock for treasury (2,055 ) (3,172 ) Cash dividends paid (3,552 ) (3,355 ) Proceeds from exercise of stock options 462 1,710 Excess tax benefits from exercise of stock options 56 - Net cash provided by financing activities 2,613 44,861 (Decrease) increase in cash and cash equivalents (7,552 ) (15,134 ) Cash and cash equivalents at beginning of period 50,023 49,256 Cash and cash equivalents at end of period $ 42,471 $ 34,122 Supplemental cash flow information: Interest paid $ 24,134 $ 19,887 Income taxes paid $ 3,252 $ 2,601 Transfers from loans to other real estate owned and other assets held for sale $ 2,972 $ 4,338 See accompanying notes. 6 Index FIRST DEFIANCE FINANCIAL CORP. Notes to Consolidated Condensed Financial Statements (Unaudited at June 30, 2007 and 2006) 1.Principles of Consolidation The consolidated condensed financial statements include the accounts of First Defiance Financial Corp. ("First Defiance" or "the Company"), its two wholly owned subsidiaries, First Federal Bank of the Midwest ("First Federal") and First Insurance and Investments, Inc. (“First Insurance”). In the opinion of management, all significant inter-company accounts and transactions have been eliminated in consolidation. 2. Basis of Presentation The consolidated condensed statement of financial condition at December 31, 2006 has been derived from the audited financial statements at that date, which were included in First Defiance’s Annual Report on Form 10-K. The accompanying consolidated condensed financial statements as of June 30, 2007 and for the three and six-month periods ending June 30, 2007 and 2006 have been prepared by First Defiance without audit and do not include information or footnotes necessary for the complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States. These consolidated condensed financial statements should be read in conjunction with the financial statements and notes thereto included in First Defiance's 2006 Annual Report on Form 10-K for the year ended December 31, 2006. However, in the opinion of management, all adjustments, consisting of only normal recurring items, necessary for the fair presentation of the financial statements have been made. The results for the three and six-month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the entire year. Goodwill Goodwill is the excess of the purchase price over the fair value of the assets and liabilities of companies acquired through business combinations accounted for under the purchase method. Goodwill is evaluated at the business unit level, which for First Defiance are First Federal and First Insurance. At June 30, 2007 goodwill totaled $36.6 million. The acquisition of Huber, Harger, Welt and Smith added approximately $1.5 million of goodwill in the first quarter of 2007. Income Taxes The Company’s effective tax rate differs from the statutory 35% federal tax rate primarily because of the existence of municipal securities and bank owned life insurance, the earnings of which are exempt from federal income taxes, partially offset by the excess of fair value over cost of allocated ESOP shares which is not deductible for Federal income taxes. 7 Index 2. Basis of Presentation (continued) Stock Compensation The Company accounts for stock-based awards in accordance with SFAS 123(R) (revised version of SFAS No. 123) which requires measurement of compensation cost for all stock-based awards be based on the grant-date fair value and recognition of compensation cost over the service period of stock-based awards, which is usually the same as the vesting period. The fair value of stock options and stock grants is determined using the Black-Scholes valuation model. SFAS 123(R) provides for expense recognition, for both new and existing stock-based awards, as the required services are rendered. The Securities and Exchange Commission (SEC) has published Staff Accounting Bulletin No. 107 (“SAB 107”), which expressed the views of the Staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provided the Staff’s views regarding the valuation of stock-based payment arrangements for public companies. SAB 107 requires that stock-based compensation be classified in the same expense category as cash compensation. Accordingly, the Company has included stock-based compensation and benefits in the condensed consolidated statements of income. Segment Information Statement of Financial Accounting Standards No. 131 requires disclosures about an enterprise’s operating segments. The Statement defines an operating segment as a component of an enterprise that engages in business activities that generate revenue and incur expense, and the operating results of which are reviewed by the chief operating decision maker in the determination of resource allocation and performance. While the Company’s chief decision-makers monitor the revenue streams of the Company’s various products and services, the identifiable segments that could be separated from the Company’s primary business of community banking are not material based on revenue, net income, or total assets. Accordingly, all of First Defiance’s financial service operations are considered by management to be aggregated in one reportable operating segment. 8 Index 2. Basis of Presentation (continued) Recent Accounting Pronouncements The Fair Value Option for Financial Assets and Financial Liabilities In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” (“SFAS 159”), which permits entities to choose to measure many financial instruments and certain warranty and insurance contracts at fair value. The Statement applies to all reporting entities, including not-for-profit organizations, and contains financial statement presentation and disclosure requirements for assets and liabilities reported at fair value. SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted subject to certain conditions including the adoption of SFAS No. 157 at the same time. First Defiance chose not to early adopt SFAS 159 and is currently assessing whether fair value accounting is appropriate for any of its eligible items and currently can not estimate the impact, if any, on the consolidated financial statements or results of operations. 3.Stock Compensation Plans First Defiance has established incentive stock option plans for its directors and employees and has reserved 1,727,485 shares of common stock for issuance under the plans. As of June 30, 2007, 423,632 options (411,803 for employees and 11,829 for directors) have been granted and remain outstanding at option prices based on the market value of the underlying shares on the date the options were granted. The Company can issue incentive stock options and nonqualified stock options under their incentive stock plans. Generally, one-fifth of the options awarded become exercisable on each of the first five anniversaries of the date of grant. The option period expires ten years from the date of grant and the exercise price is the market price at the date of grant. Following is activity under the plans: Six months ended June 30 2007 2006 Options Outstanding Weighted Average Option Prices Options Outstanding Weighted Average Option Prices Options outstanding, beginning of period 404,154 $ 19.36 569,099 $ 16.00 Forfeited or cancelled (1,850 ) 26.50 (9,300 ) 22.51 Exercised (32,922 ) 14.04 (149,222 ) 11.46 Granted 54,250 27.41 47,250 26.47 Options outstanding, end of period 423,632 $ 20.77 457,827 $ 18.43 9 Index 3.Stock Compensation Plans (continued) Proceeds, related tax benefits realized from options exercised, and intrinsic value of options exercised were as follows: Six Months Ended June 30 2007 2006 Proceeds of options exercised $ 462,076 $ 1,709,906 Related tax benefit recognized 55,414 191,897 Intrinsic value of options exercised 475,048 2,275,611 The aggregate intrinsic value of all options outstanding at June 30, 2007 was $3.83 million. The aggregate intrinsic value of all options that were exercisable at June 30, 2007 was $3.30 million. The fair value of stock options granted during the six months ended June 30, 2007 and 2006was determined at the date of grant using the Black-Scholes stock option-pricing model and the following assumptions: Six Months Ended June 30 2007 2006 Expected average risk-free rate 4.86 % 5.18 % Expected average life 6.63 years 6.50 years Expected volatility 21.80 % 22.40 % Expected dividend yield 3.64 % 3.63 % The weighted-average fair value of optionsgranted for the six months ended June 30, 2007 and 2006 were $5.33 and $5.98, respectively. 4. Acquisitions On February 28, 2007, First Defiance acquired Huber, Harger, Welt and Smith (“HHWS”), an insurance agency headquartered in Bowling Green, Ohio for a purchase price comprised of 76,435 shares of First Defiance common stock and future consideration to be paid in cash in 2009 and 2010. Management is still finalizing the purchase price allocation as it relates to the tangible and identifiable intangible assets and liabilities acquired. As of June 30, 2007, management has estimated goodwill of $1.5 million and identifiable intangible assets of $740,000 consisting of customer relationship intangible of $570,000 and a non-compete intangible of $170,000. 5.Dividends on Common Stock As of June 30, 2007, First Defiance had declared a quarterly cash dividend of $.25 per share for the second quarter of 2007, payable on July 27, 2007. 10 Index 6.Earnings Per Share Basic earnings per share as disclosed under SFAS No. 128 has been calculated by dividing net income by the weighted average number of shares of common stock outstanding for the three and six month periods ended June 30, 2007 and 2006. First Defiance accounts for the shares issued to its Employee Stock Ownership Plan ("ESOP") in accordance with Statement of Position 93-6 of the American Institute of Certified Public Accountants ("AICPA"). As a result, shares controlled by the ESOP are not considered in the weighted average number of shares of common stock outstanding until the shares are committed for allocation to an employee's individual account. In the calculation of diluted earnings per share for the three and six month period ended June 30, 2007 and 2006, the effect of shares issuable under stock option plans and unvested shares under the Management Recognition Plan have been accounted for using the Treasury Stock method. The following table sets forth the computation of basic and diluted earnings per share (in thousands except per share data): Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Numerator for basic and diluted earnings per share – Net income $ 3,611 $ 3,953 $ 7,217 $ 7,804 Denominator: Denominator for basic earnings per share – weighted average shares 7,129 7,029 7,115 7,013 Effect of dilutive securities: Employee stock options 100 133 105 155 Denominator for diluted earnings per share – adjusted weighted average shares and assumed conversions 7,229 7,162 7,220 7,168 Basic earnings per share from net income $ 0.51 $ 0.56 $ 1.01 $ 1.11 Diluted earnings per share from net income $ 0.50 $ 0.55 $ 1.00 $ 1.09 11 Index 7.Investment Securities The following is a summary of available-for-sale and held-to-maturity securities (in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value At June 30, 2007 Available-for-Sale Securities: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 34,068 $ 48 $ (170 ) $ 33,946 Mortgage-backed securities 21,034 8 (487 ) 20,555 REMICs 3,064 - (40 ) 3,024 Collateralized mortgage obligations 20,478 25 (425 ) 20,078 Trust preferred stock 7,996 156 (129 ) 8,023 Obligations of state and political subdivisions 27,474 174 (90 ) 27,558 Totals $ 114,114 $ 411 $ (1,341 ) $ 113,184 Held-to-Maturity Securities: FHLMC certificates $ 219 $ 6 $ - $ 225 FNMA certificates 534 3 (4 ) 533 GNMA certificates 175 1 - 176 Obligations of state and political subdivisions 360 32 - 392 Totals $ 1,288 $ 42 $ (4 ) $ 1,326 At December 31, 2006 Available-for-Sale Securities: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 36,108 $ 106 $ (171 ) $ 36,043 Mortgage-backed securities 18,595 23 (276 ) 18,342 REMICs 3,071 - (11 ) 3,060 Collateralized mortgage obligations 20,099 52 (346 ) 19,805 Trust preferred stock 8,116 82 (20 ) 8,178 Obligations of state and political subdivisions 24,840 418 (4 ) 25,254 Totals $ 110,829 $ 681 $ (828 ) $ 110,682 Held-to-Maturity Securities: FHLMC certificates $ 272 $ 8 $ - $ 280 FNMA certificates 614 5 (4 ) 615 GNMA certificates 195 1 - 196 Obligations of state and political subdivisions 360 41 - 401 Totals $ 1,441 $ 55 $ (4 ) $ 1,492 12 Index 7.Investment Securities (continued) The following table summarizes First Defiance’s securities that were in an unrealized loss position at June 30, 2007: Duration of Unrealized Loss Position Less than 12 Months 12 Month or Longer Total Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Losses (In Thousands) At June 30, 2007 Available-for-sale securities: U.S. treasury securities and obligations of U.S. government corporations and agencies $ 8,368 $ (65 ) $ 13,460 $ (105 ) $ 21,828 $ (170 ) Mortgage-backed securities 7,468 (100 ) 11,004 (387 ) 18,472 (487 ) Collateralized mortgage obligations 5,455 (75 ) 14,669 (390 ) 20,124 (465 ) Trust preferred stock 2,406 (74 ) 360 (55 ) 2,766 (129 ) Obligations of state and political subdivisions 8,809 (86 ) 171 (4 ) 8,980 (90 ) Held to maturity securities: Mortgage-backed securities 160 (4 ) 148 - 308 (4 ) Total temporarily impaired securities $ 32,666 $ (404 ) $ 39,812 $ (941 ) $ 72,478 $ (1,345 ) First Defiance does not believe the unrealized losses on securities as of June 30, 2007 represent other-than-temporary impairment. The unrealized losses are primarily the result of the changes in interest rates and will not prohibit the Company from receiving its contractual principal and interest payments. First Defiance has the ability and intent to hold these securities for a period necessary to recover the amortized cost. 13 Index 8.Loans Loans receivable consist of the following (in thousands): June 30, 2007 December 31, 2006 Real Estate: One-to-four family residential $ 234,819 $ 250,808 Construction 16,346 17,339 Non-residential and multi-family 583,046 579,860 834,211 848,007 Other Loans: Commercial 255,022 232,914 Consumer finance 40,693 43,770 Home equity and improvement 123,936 122,789 419,651 399,473 Total real estate and other loans 1,253,862 1,247,480 Deduct: Loans in process 7,761 6,409 Net deferred loan origination fees and costs 1,074 1,182 Allowance for loan loss 13,417 13,579 Totals $ 1,231,610 $ 1,226,310 Changes in the allowance for loan losses were as follows (in $000s): Three Months ended June 30, Six Months ended June 30, 2007 2006 2007 2006 Balance at beginning of period $ 13,752 $ 13,848 $ 13,579 $ 13,673 Provision for loan losses 575 683 1,032 1,066 Charge-offs: One-to-four family residential real estate 51 23 136 211 Non-residential and multi-family real estate 936 173 1,082 230 Commercial 11 13 92 30 Home equity and improvement - 21 - 53 Consumer finance 23 135 94 230 Total charge-offs 1,021 365 1,404 754 Recoveries 111 73 210 254 Net charge-offs 910 292 1,194 500 Ending allowance $ 13,417 $ 14,239 $ 13,417 $ 14,239 14 Index 8.Loans (continued) The following table presents the aggregate amounts of non-performing assets, comprised of non-accrual loans and real estate owned on the dates indicated: June 30, 2007 December 31, 2006 (in thousands) Non-accrual loans $ 6,427 $ 7,283 Loans over 90 days past due and still accruing - - Total non-performing loans 6,427 $ 7,283 Real estate owned (REO) 3,324 2,392 Total non-performing assets $ 9,751 $ 9,675 9.Deposits A summary of deposit balances is as follows (in thousands): June 30, 2007 December 31, 2006 Non-interest-bearing checking accounts $ 107,111 $ 106,328 Interest-bearing checking and money market accounts 314,923 306,003 Savings accounts 97,004 74,491 Retail certificates of deposit less than $100,000 504,301 493,594 Retail certificates of deposit greater than $100,000 136,319 140,392 Brokered or national certificates of deposit 7,540 17,637 $ 1,167,198 $ 1,138,445 10. Borrowings First Defiance’s debt, Federal Home Loan Bank (FHLB) advances and junior subordinated debentures owed to unconsolidated subsidiary trusts are comprised of the following: June 30, 2007 December 31, 2006 (in thousands) FHLB Advances: Overnight borrowings $ - $ 33,100 Single maturity fixed rate advances 10,000 10,000 Single maturity LIBOR based advances 45,000 45,000 Putable advances 45,000 45,000 Strike-rate advances 27,000 27,000 Amortizable mortgage advances 1,685 2,128 Total $ 128,685 $ 162,228 Junior subordinated debentures owed to unconsolidated subsidiary trusts $ 36,083 $ 20,619 The putable advances can be put back to the Company at the option of the FHLB on a quarterly basis. The strike-rate advances are putable at the option of the FHLB only when the three month LIBOR rates exceed the agreed upon strike-rate in the advance contract which ranges from 7.5% to 8.0%. The three month LIBOR rate at June 30, 2007 was 5.36%. 15 Index 10.Borrowings (continued) In March 2007, the Company formed an affiliated trust, First Defiance Statutory Trust II (the Trust Affiliate) that issued $15 million of Guaranteed Capital Trust Securities (Trust Preferred Securities). In connection with this transaction, the Company issued $15.5 million of Junior Subordinated Deferrable Interest Debentures (Subordinated Debentures) to the Trust Affiliate. The Company formed the Trust Affiliate for the purpose of issuing Trust Preferred Securities to third-party investors and investing the proceeds from the sale of these capital securities solely in Subordinated Debentures of the Company. The Subordinated Debentures held by the Trust Affiliate are the sole assets of that trust. Distributions on the Trust Preferred Securities issued by the Trust Affiliate are payable quarterly at a fixed rate equal to 6.441% for the first five years and a floating interest rate based on three-month LIBOR plus 150 basis points, repricing quarterly, thereafter. The Trust Preferred Securities are subject to mandatory redemption, in whole or part, upon repayment of the Subordinated Debentures. The Company has entered into an agreement that fully and unconditionally guarantees the Trust Preferred Securities subject to the terms of the guarantee. The Trust Preferred Securities and Subordinated Debentures mature on June 15, 2037, but may be redeemed at the Company’s option at any time on or after June 15, 2012, or at any time upon certain events. A summary of all junior debentures issued by the Company to affiliates follows. These amounts represent the par value of the obligations owed to these affiliates, including the Company’s equity interest in the trusts. Junior subordinated debentures owed to the following affiliates were as follows: June 30, 2007 December 31, 2006 First Defiance Statutory Trust I due December 2035 $ 20,619 $ 20,619 First Defiance Statutory Trust II due June 2037 15,464 - Total junior subordinated debentures owned to unconsolidated subsidiary Trusts $ 36,083 $ 20,619 The Company has used the proceeds of the Junior Debentures issued in March 2007 for general corporate purposes. Interest on both issues of trust preferred securities may be deferred for a period of up to five years at the option of the issuer. 11.Commitments, Guarantees and Contingent Liabilities Loan commitments are made to accommodate the financial needs of First Defiance’s customers; however, there are no long-term, fixed-rate loan commitments that result in market risk. Standby letters of credit obligate the Company to pay a third party beneficiary when a customer fails to repay an outstanding loan or debt instrument, or fails to perform some contractual non-financial obligation. Standby letters of credit are issued to address customers’ financing needs and to facilitate customers’ trade transactions. 16 Index 11.Commitments, Guarantees and Contingent Liabilities (continued) If amounts are drawn under standby letters of credit, such amounts are treated as loans. Both loan commitments and standby letters of credit have credit risk, essentially the same as that involved in extending loans to customers, and are subject to the Company’s normal credit policies. Collateral (e.g., securities, receivables, inventory and equipment) is obtained based on management’s credit assessment of the customer. The Company’s maximum obligation to extend credit for loan commitments (unfunded loan and unused lines of credit) and standby letters of credit was as follows: June 30, 2007 December 31, 2006 (In Thousands) Loan commitments $ 278,282 $ 260,349 Standby Letters of Credit 16,397 16,869 Total $ 294,679 $ 277,218 The remaining weighted average life for outstanding standby letters of credit was less than one year at June 30, 2007. The Company had $3.8 million of standby letters of credit with a life longer than one year. 12.Postretirement Benefits First Defiance sponsors a defined benefit postretirement plan that is intended to supplement Medicare coverage for certain retirees who meet minimum age requirements. A description of employees or former employees eligible for coverage is included in Footnote 15 in the financial statements included in First Defiance’s 2006 Annual Report on Form 10-K. Net periodic postretirement benefit costs include the following components for the three and six-month periods ended June 30, 2007 and 2006: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In Thousands) Service cost-benefits attributable to service during the period $ 12 $ 10 $ 24 $ 20 Interest cost on accumulated post- retirement benefit obligation 31 27 63 54 Net amortization and deferral 11 8 22 16 Net periodic postretirement benefit cost $ 54 $ 45 $ 109 $ 90 17 Index 13.Income Taxes First Defiance adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109 (“FIN 48”) on January 1, 2007. As a result of the implementation of FIN 48, the Company recognized a $200,000 increase to the liability for uncertain tax positions, which was accounted for as an adjustment to the beginning balance of retained earnings. As of the date of adoption, including the increase in the liability noted above, First Defiance had approximately $533,000 of unrecognized tax benefits. As of June 30, 2007, the Company has $536,000 of unrecognized tax benefits. Interest and penalties related to uncertain tax positions are recorded as components of income tax expense.During the quarter and six-month periods ended June 30, 2007, the Company recognized approximately $2,100 and $4,200 respectively of accrued interest associated with uncertain tax positions. As of June 30, 2007 the Company has approximately $17,000 of accrued interest related to uncertain tax positions, which is included in the $536,000 noted above. Federal tax returns for years ended December 31, 2003 and later are subject to audit by the Internal Revenue Service. 18 Index Item 2. Management'sDiscussion and Analysis of Financial Condition and Results of Operations General First Defiance Financial Corp. (“First Defiance” or “the Company”) is a holding company which conducts business through its two wholly owned subsidiaries, First Federal Bank of the Midwest (“First Federal”) and First Insurance and Investments, Inc. (“First Insurance”). First Federal is a federally chartered savings bank that provides financial services to communities based in northwest Ohio and northeast Indiana where it operates 27 full service branches. First Federal opened its 27th branch on August 6, 2007 in Fort Wayne Indiana. First Federal provides a broad range of financial services including checking accounts, savings accounts, certificates of deposit, real estate mortgage loans, commercial loans, consumer loans, home equity loans and trust services. First Insurance sells a variety of property and casualty, group health and life, and individual health and life insurance products and investment and annuity products. Insurance products are sold through First Insurance’s offices in Defiance and Bowling Green, Ohio while investment and annuity products are sold through registered investment representatives located at certain First Federal banking center locations. First Defiance invests in U.S. Treasury and federal government agency obligations, obligations of municipal and other political subdivisions, mortgage-backed securities which are issued by federal agencies, corporate bonds, and collateralized mortgage obligations ("CMOs") and real estate mortgage investment conduits ("REMICs"). Management determines the appropriate classification of all such securities at the time of purchase in accordance with FASB Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities. Securities are classified as held-to-maturity when First Defiance has the positive intent and ability to hold the security to maturity. Held-to-maturity securities are stated at amortized cost and had a recorded value of $1.3 million at June 30, 2007. Securities not classified as held-to-maturity are classified as available-for-sale, which are stated at fair value and had a recorded value of $113.2 million at June 30, 2007. The available-for-sale portfolio consists of U.S. Treasury securities and obligations of U.S. Government corporations and agencies ($33.9 million), certain municipal obligations ($27.6 million), CMOs and REMICs ($23.1 million), mortgage backed securities ($20.6 million) and preferred stock ($8.0 million). In accordance with SFAS No. 115, unrealized holding gains and losses deemed temporary on available-for-sale securities are reported in a separate component of stockholders' equity, net of tax, and are not reported in earnings until realized. Net unrealized holding losses on available-for-sale securities were $930,000 at June 30, 2007, or $605,000 after considering the related deferred tax asset. The profitability of First Defiance is primarily dependent on its net interest income and non-interest income. Net interest income is the difference between interest income on interest-earning assets, principally loans and securities, and interest expense on interest-bearing deposits, Federal Home Loan Bank advances, and other borrowings. The Company’s non-interest income includes deposit and loan servicing fees, mortgage banking income, and insurance commissions. First Defiance's earnings also depend on the provision for loan losses and non-interest expenses, such as employee compensation and benefits, occupancy and equipment expense, deposit insurance premiums, and miscellaneous other expenses, as well as federal income tax expense. 19 Index Forward-Looking Information Certain statements contained in this quarterly report that are not historical facts, including but not limited to statements that can be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “anticipate”, or “continue” or the negative thereof or other variations thereon or comparable terminology are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21B of the Securities Act of 1934, as amended. Actual results could differ materially from those indicated in such statements due to risks, uncertainties and changes with respect to a variety of market and other factors. Changes in Financial Condition At June 30, 2007, First Defiance's total assets, deposits and stockholders' equity amounted to $1.54 billion, $1.17 billion and $164.7 million, respectively, compared to $1.53 billion, $1.14 billion and $159.8 million, respectively, at December 31, 2006. Net loans receivable (excluding loans held for sale) were $1.23 billion at both June 30, 2007 and December 31, 2006. Between December 31, 2006 and June 30, 2007 commercial loans increased by $22.1 million while one-to-four family residential real estate loans and consumer loans declined by $16.0 million and $3.1 million, respectively. The growth in commercial loan balances is the result of continued opportunities in First Defiance’s market area. The decline in one-to-four famility residential real estate loans is due to the Company selling the majority of its residential mortgage originations in the secondary market while existing loans continue to pay down. The decline in consumer loan balances is the result of the Company not aggressively pursuing opportunities with that product. The investment securities portfolio increased to $114.5 million at June 30, 2007 from $112.1 million at December 31, 2006. The increase is the result of $13.9 million of securities being purchased during the first six months of 2007 partially offset by $7.2 million of securities being matured or called in the period and principal pay downs of $1.6 million in CMOs and $1.8 million in mortgage-backed securities. Also the investment portfolio had an unrealized loss of $147,000 at December 31, 2006 which increased to $930,000 at June 30, 2007. Deposits increased from $1.14 billion at December 31, 2006 to $1.17 billion as of June 30, 2007. Of the $28.8 million increase, savings deposits increased $22.5 million to $97.0 million, interest-bearing demand deposits and money market accounts increased $8.9 million to $314.9 million, and retail time deposits increased $6.6 million to $640.6 million. Brokered time deposits decreased $10.1 million to $7.5 million. The increase in savings deposits and interest-bearing demand deposits and money market accounts from the beginning of the year is the result of increased promotional efforts and general increase in interest rates. Brokered deposits decreased as First Defiance has been able to fund its growth with core deposits. Additionally, FHLB advances decreased $33.5 million to $128.7 million at June 30, 2007 from $162.2 million at December 31, 2006. An increase in deposits, loan growth being somewhat flat and the completion of a $15 million trust preferred issuance combined to allow First Defiance to repay all of its overnight FHLB advances, which totaled $33.1 million at December 31, 2006. 20 Index In March 2007, the Company issued $15.5 million of Subordinated Debentures. These debentures were issued to an unconsolidated affiliated trust that purchased them with proceeds from a $15.0 million issue of trust preferred securities to an outside party. The proceeds of the Subordinated Debentures were used for general corporate purposes. The Subordinated Debentures have a fixed rate of 6.441% for the first five years and a floating interest rate based on three-month LIBOR plus 150 basis points, repricing quarterly, thereafter. Stockholders’ equity increased from $159.8 million at December 31, 2006 to $164.7 million at June 30, 2007. The increase is primarily the result of net income of $7.2 million and $2.3 million of stock issued in conjunction with the HHWS Smith acquisition. Those increases were partially offset by $3.6 million of cash dividends and $2.1 million of treasury share repurchases. 21 Index Average Balances, Net Interest Income and Yields Earned and Rates Paid The following table presents for the periods indicated the total dollar amount of interest from average interest-earning assets and the resultant yields, as well as the interest expense on average interest-bearing liabilities, expressed both in thousands of dollars and rates, and the net interest margin. The table reports interest income from tax-exempt loans and investment on a tax-equivalent basis. All average balances are based upon daily balances. Three Months Ended June 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest(1) Rate(2) Balance Interest(1) Rate(2) Interest-earning assets: Loans receivable $ 1,231,192 $ 22,613 7.37 % $ 1,209,263 $ 21,223 7.04 % Securities 111,756 1,585 5.67 114,895 1,562 5.40 Interest-earning deposits 14,497 210 5.81 4,677 67 5.75 FHLB stock and other 18,585 301 6.50 17,795 255 5.75 Total interest-earning assets 1,376,030 24,709 7.20 1,346,630 23,107 6.88 Non-interest-earning assets 151,833 147,905 Total assets $ 1,527,863 $ 1,494,535 Interest-bearing liabilities: Deposits $ 1,056,187 $ 10,054 3.82 % $ 995,848 $ 7,872 3.17 % FHLB advances and other 128,823 1,614 5.03 196,280 2,374 4.85 Notes payable 21,323 157 2.95 18,114 127 2.81 Subordinated debentures 36,247 585 6.47 20,619 321 6.24 Total interest-bearing liabilities 1,242,580 12,410 4.01 1,230,861 10,694 3.48 Non-interest bearing deposits 101,606 - 94,483 - Total including non-interest bearing demand deposits 1,344,186 12,410 3.70 1,325,344 10,694 3.24 Other non-interest-bearing liabilities 19,086 14,931 Total liabilities 1,363,272 1,340,275 Stockholders' equity 164,591 154,260 Total liabilities and stock- holders' equity $ 1,527,863 $ 1,494,535 Net interest income; interest rate spread $ 12,299 3.19 % $ 12,413 3.40 % Net interest margin (3) 3.58 % 3.69 % Average interest-earning assets to average interest-bearing liabilities 111 % 109 % (1) Interest on certain tax-exempt loans and securities is not taxable for Federal income tax purposes. In order to compare the tax-exempt yields on these assets to taxable yields, the interest earned on these assets is adjusted to a pre-tax equivalent amount based on the marginal corporate federal income tax rate of 35%. (2) Annualized (3) Net interest margin is net interest income divided by average interest-earning assets. 22 Index Six Months Ended June 30, 2007 2006 Average Yield/ Average Yield/ Balance Interest(1) Rate(2) Balance Interest(1) Rate(2) Interest-earning assets: Loans receivable $ 1,228,716 $ 44,922 7.37 % $ 1,193,485 $ 41,276 6.97 % Securities 112,377 3,180 5.70 114,509 3,044 5.33 Interest-earning deposits 7,811 221 5.71 5,699 138 4.88 FHLB stock and other 18,585 593 6.43 17,671 504 5.75 Total interest-earning assets 1,367,489 48,916 7.21 1,331,364 44,962 6.81 Non-interest-earning assets 151,530 145,482 Total assets $ 1,519,019 $ 1,476,846 Interest-bearing liabilities: Deposits $ 1,043,509 $ 19,594 3.79 % $ 984,749 $ 14,695 3.01 % FHLB advances and other 144,332 3,617 5.05 191,111 4,521 4.77 Notes payable 21,912 326 3.00 18,961 259 2.75 Subordinated debentures 28,573 922 6.51 20,619 620 6.06 Total interest-bearing liabilities 1,238,326 24,459 3.98 1,215,440 20,095 3.34 Non-interest bearing deposits 99,770 - 93,255 - Total including non-interest bearing demand deposits 1,338,096 24,459 3.69 1,308,695 20,095 3.10 Other non-interest-bearing liabilities 18,063 14,720 Total liabilities 1,356,159 1,323,415 Stockholders' equity 162,860 153,431 Total liabilities and stock- holders' equity $ 1,519,019 $ 1,476,846 Net interest income; interest rate spread $ 24,457 3.23 % $ 24,867 3.47 % Net interest margin (3) 3.61 % 3.76 % Average interest-earning assets to average interest-bearing liabilities 110 % 110 % (1)Interest on certain tax-exempt loans and securities is not taxable for Federal income tax purposes. In order to compare the tax-exempt yields on these assets to taxable yields, the interest earned on these assets is adjusted to a pre-tax equivalent amount based on the marginal corporate federal income tax rate of 35%. (2)Annualized (3)Net interest margin is net interest income divided by average interest-earning assets. 23 Index Results of Operations Three Months Ended June 30, 2007 and 2006 On a consolidated basis, First Defiance’s net income for the quarter ended June 30, 2007 was $3.6 million compared to income of $4.0 million for the comparable period in 2006. On a per share basis, basic and diluted earnings per share for the three months ended June 30, 2007 were $0.51 and $.50, respectively, compared to basic and diluted earnings per share of $0.56 and $0.55, respectively, for the quarter ended June 30, 2006. Net Interest Income. The Federal Reserve Board influences the general market rates of interest, including the deposit and loan rates offered by many financial institutions. The Company’s loan portfolio is affected by changes in the prime interest rate. The prime interest rate, which is the rate offered on loans to borrowers with strong credit, began 2006 at 7.25% and increased 50 basis points in the first quarter and 50 basis points in the second quarter to end the year at 8.25%. During the first and second quarter of 2007, the prime interest rate remained unchanged at 8.25%. The federal funds rate, which is the cost of immediately available overnight funds has moved in a similar manner, beginning 2006 at 4.25%. During 2006, the federal funds rate increased 50 basis points in the first quarter and 50 basis points in the second quarter to end the year at 5.25%. During the first and second quarter of 2007, the federal funds rate remained unchanged at 5.25%. Net interest income was $12.1 million for the second quarter of 2007 compared to $12.3 million in the second quarter of 2006. Net interest income, the difference between interest income earned on interest-earning assets and interest expense incurred on interest-bearing liabilities, is the most significant component of First Defiance’s earnings and is affected by changes in the volumes, rates and composition of interest-earning assets and interest-bearing liabilities. Net interest income declined despite a $29.4 million increase in the average balance of interest-earning assets between the second quarter of 2006 and the second quarter of 2007. The average balance of loans receivable increased slightly to $1.23 billion for the second quarter of 2007 from $1.21 billion in the second quarter of 2006. The yield on loans receivable increased 33 basis points, to 7.37% in 2007 from 7.04% in 2006. The overall yield on interest-earning assets increased to 7.20% in the second quarter of 2007 compared to 6.87% for the same period in 2006. For the second quarter of 2007, total interest income was $24.5 million, a $1.6 million increase over the second quarter of 2006. The increase in interest income was offset by a $1.7 million increase in interest expense, which totaled $12.4 million for the second quarter of 2007 compared to $10.7 million for the same period in 2006. The majority of the increase in interest expense was in interest-bearing deposits, where average balances increased $60.3 million to $1.06 billion for the second quarter of 2007, compared to $995.8 million for the same period in 2006. The cost of those average deposits increased 65 basis points between the 2006 and 2007 second quarters, to 3.82% from 3.17%. The cost of interest-bearing liabilities increased to 4.01% for the 2007 quarterly period, up from 3.48% in 2006, an increase of 53 basis points. 24 Index Net interest margin for the quarter ended June 30, 2007 was 3.58%, an 11 basis point decline from the 2006 second quarter margin of 3.69%. The Company's interest rate spread declined to 3.19% in the 2007 second quarter compared to 3.39% in the same 2006 quarterly period. Management anticipates that the margins will remain relatively constant at the 2007 second quarter levels for the balance of the year absent any rate changes by the Federal Reserve Open Market Committee. Provision for Loan Losses. The provision for loan losses is determined by management as the amount to be added to the allowance for loan losses after net charge-offs have been deducted to bring the allowance to a level which, in management’s best estimate, is necessary to absorb probable losses within the existing loan portfolio. The provision for loan losses was $575,000 in the second quarter of 2007 compared to $683,000 for the second quarter of 2006. Net charge-offs for the second quarter of 2007 were $910,000, compared to $292,000 for the same period in 2006. The loans charged off in the 2007 second quarter had generally been provided for specifically in the allowance for loan losses in prior periods. As a percentage of average loans, annualized net charge-offs were 0.30% for the second quarter of 2007 compared to 0.10% in the same period in 2006. The decline in the provision for loan losses in the second quarter of 2007 compared to the second quarter of 2006 despite the increase in net charge-offs was primarily due to slower loan growth. Loans increased $28.7 million during the second quarter of 2006 compared to $8.0 million of growth in the second quarter of 2007. Management believes the balance of the allowance for loan losses is appropriate. Non-performing assets, which include non-accrual loans and real estate owned, increased to $9.8 million at June 30, 2007 from $8.9 million at June 30, 2006 and from $9.7 million at December 31, 2006. Non-performing assets and asset quality ratios for First Defiance were as follows at June 30, 2007 and December 31, 2006: June 30, 2007 December 31, 2006 (in thousands) Non-accrual loans $ 6,427 $ 7,283 Loans over 90 days past due and still accruing - - Total non-performing loans 6,427 $ 7,283 Real estate owned (REO) 3,324 2,392 Total non-performing assets $ 9,751 $ 9,675 Allowance for loans losses as a percentage of total loans 1.08 % 1.10 % Allowance for loan losses as a percentage of non-performing assets 137.60 % 140.35 % Allowance for loan losses as a percentage of non-performing loans 208.76 % 186.45 % Total non-performing assets as a percentage of total assets 0.63 % 0.64 % Total non-performing loans as a percentage of total loans 0.51 % 0.59 % 25 Index Of the $6.4 million in non-accrual loans, $559,000 were 1-4 family residential loans, $5.7 million were commercial or commercial real estate loans and $158,000 were home equity or consumer loans. The allowance for loan losses at June 30, 2007 was $13.4 million compared to $13.6 million at December 31, 2006. For the quarter ended June 30, 2007, First Defiance charged off $1.0 million of loans against its allowance and realized recoveries of $111,000 from loans previously charged off. Of the $1.0 million in charge-offs, $660,000 was from one customer. During the second quarter in 2006, First Defiance charged off $365,000 in loans and realized recoveries of $73,000. Non-Interest Income. Total non-interest income increased to $5.7 million in the second quarter of 2007, compared with $5.1 million in the same period in 2006. This increase is especially significantconsidering that the 2006 second quarter results include a $400,000 non-recurring gain from the sale of the Company’s credit card portfolio. Service Fees. Service fees and other charges increased by $350,000 or 14.8% in the 2007 second quarter compared to the same period in 2006. The increase was primarily related to checking account charges, the result of the implementation of an overdraft privilege product in March of 2006. First Defiance’s overdraft privilege program generally provides for the automatic payment ofmodest overdraft limits on all accounts deemed to be in good standing when the account is accessed using paper-based check processing, a teller withdrawal, a point-of-sale terminal, an ACH transaction, or an ATM. To be in good standing, an account must be brought to a positive balance within a 30-day period. Overdraft limits are established for all customers without discrimination using a risk assessment approach for each account classification. The approach includes a systematic review and evaluation of the normal deposit flows made to each account classification to establish reasonable and prudent negative balance limits that would be routinely repaid by normal, expected and reoccurring deposits. The risk assessment by portfolio approach assumes a minimal degree of undetermined credit risk associated with unidentified individual accounts. An allowance for losses is recognized for any accounts that are overdrawn for 30 or more days. Accounts overdrawn for more than 60 days are automatically charged off. Fees are charged as a one-time fee per occurance and the fee charged for an item that is paid is equal to the fee charged for a non-sufficient fund item that is returned. Overdrawn balances, net of allowance for losses, are reflected as loans on First Defiance’s balance sheet. The fees charged for this service are established based both on the return of processing costs plus a profit, and on the level of fees charged by competitors in the Company’s market area for similar services. These fees are considered to be compensation for providing a service to the customer and therefore are deemed to be non-interest income rather than interest income. Fee income recorded for the quarter ended June 30, 2007 related to the overdraft privilege product, net of adjustments to the allowance for uncollectible overdrafts, were $1.86 million compared to $1.49 million for the same period in 2006. Accounts charged off are included in non-interest expense. The period over period increase is due to increased usage of the program by customers, a reduction in the amount of fees being waived and the recording of the initial allowance for losses in the 2006 second quarter. That allowance has remained relatively 26 Index constant since it was initially recorded and stood at $120,000 at June 30, 2007 compared to $156,000 at June 30, 2006. Mortgage Banking Activity. Total revenue from the sale and servicing of mortgage loans increased 21.2% to $1.1 million for the second quarter of 2007 from $888,000 for the same period of 2006. Gains realized from the sale of mortgage loans increased $173,000 to $805,000 for the three months ended June 30, 2007 from $632,000 during the 2006 second quarter. Mortgage loan servicing revenue increased $37,000 in the second quarter of 2007 compared to the second quarter of 2006. These increases were slightly offset by a $28,000 increase in the amortization of mortgage servicing rights in the 2007 second quarter compared to the same period in 2006. Insurance and Investment Sales Commission. Insurance and investment sales commission income increased $359,000, to $1.4 million in the second quarter of 2007, from $1.0 million during the second quarter of 2006. The 2007 second quarter results include a full quarter of activity relating to the HHWS acquisition which closed on February 28, 2007. The 2007 quarterly results also include a contingent payment of $61,000. There were no such contingent payments recognized in income in the second quarter of 2006. Other Non-Interest Income. Other sources of non-interest income include gains from the sale of non-mortgage loans, trust income, earnings from bank-owned life insurance and other. Income from BOLI increased by $70,000 in the second quarter of 2007, the result of a $2 million purchase of additional insurance in the first quarter of 2007 and a switch to a higher-yielding separate account insurance product. Non-mortgage loan gains declined $376,000 in the second quarter of 2007, as First Defiance recognized a $400,000 gain from the sale of its credit card portfolio in the second quarter of 2006. Non-Interest Expense. Non-interest expense increased to $11.9 million for the second quarter of 2007 compared to $10.8 million for the same period in 2006. Compensation and Benefits. Compensation and benefits increased to $6.6 million for the quarter ended June 30, 2007 from $5.9 million for the same period in 2006. Approximately $285,000 of the increase related to added positions which resulted from staff compensation at the Lima Shawnee First Federal office which opened in July 2006, the acquired HHWS insurance agency and several new administrative positions, including a chief risk officer. Also in the second quarter of 2007, the Company incurred a $231,000 increase in the group health insurance expense when compared to the same period in 2006, the result of both higher claims and a higher level of projected costs in the new plan year, which began May 1, 2007. Other Non-Interest Expenses. Other non-interest expenses (including occupancy, state franchise tax, data processing, and amortization of intangibles) increased by $387,000 to $5.2 million for the quarter ended June 30, 2007 from $4.9 million for the same period in 2006. Occupancy costs increased $118,000 mainly as a result of the Lima Shawnee branch and the acquisition of HHWS. The majority of the remaining expense increases relate to the Company’s overall growth initiatives. The efficiency ratio for the second quarter of 2007 was 66.12% compared to 61.55% for the second quarter of 2006. 27 Index Income Taxes. First Defiance computes federal income tax expense in accordance with FASB Statement No. 109, which resulted in an effective tax rate of 32.31% for the quarter ended June 30, 2007 compared to 33.09% for the same period in 2006. The effective tax rate is lower than the Company’s statutory 35% rate because it has approximately $27.9 million invested in municipal securities, and $28.0 million of bank owned life insurance which are both exempt from federal tax. Those book-tax differences are partially offset by the excess of fair value over cost of allocated ESOP shares and costs associated with expensing incentive stock options, which are not deductible for Federal income taxes. Six Months Ended June 30, 2007 and 2006 On a consolidated basis, First Defiance recognized net income for the six months ended June 30, 2007 of $7.2 million compared to income of $7.8 million for the comparable period in 2006. On a per share basis, basic and diluted earnings per share for the six months ended June 30, 2007 were $1.01 and $1.00, respectively, compared to basic and diluted earnings per share of $1.11 and $1.09, respectively, for the six months ended June 30, 2006. Net Interest Income. Interest income increased by $3.9 million to $48.6 million for the six months ended June 30, 2007 from $44.7 for the six months ended June 30, 2006. Interest on loans increased $3.6 million while other sources of interest income were relatively flat between 2006 and 2007. The increase in interest from loans was due both to a $35.2 million increase in the average balance of loans outstanding between the two periods and a 40 basis point increase on the average yield on loans (from 6.97% for the first half of 2006 compared to 7.37% for the same period in 2007). Interest expense increased by $4.4 million to $24.5 million for the six-months ended June 30, 207 compared to $20.1 million in the first half of 2006. The average balance of interest-bearing liabilities increased by $22.9 million between the first halves of 2006 and 2007 (deposits increased by $58.8 million, FHLB advances declined by $46.8 million, and notes payable and subordinated debentures increased by $3.0 million and $8.0 million respectively). The average cost of interest-bearing deposits for the six months ending June 30, 2007 was 3.98%, a 64 basis point increase from the 3.34% average cost in the first half of 2006. Net interest income for the six months ended June 30, 2007 was $24.1 million compared to $24.6 million for the six months ended June 30, 2006. Net interest income declined despite the $36.1 million increase in interest-earning assets between the first half of 2006 and the first half of 2007. Net interest margin for the six months of 2007 was 3.61%, down 15 basis points from the 3.76% margin realized in the six month period ended June 30, 2006. The Company's interest rate spread has declined to 3.23% for the first half of 2007 compared to 3.47% in the same 2006 period. 28 Index Provision for Loan Losses. The provision for loan losses was $1.0 million for the six months ended June 30, 2007, which was approximately the same level as the provision for loans losses recorded during the six months ended June 30, 2006. The provision recorded during the first half of 2007 reflected a higher level of charge-offs, which totaled $1.2 million. Total loans outstanding excluding the allowance grew by just $5.1 million during the first six months of 2007. In the first six months of 2006 the provision resulted primarily from $53.8 million of growth in total loans during that period. Net charge-offs in the first half of 2006 were at $500,000. Management believes the balance of the allowance for loan losses is appropriate. Non-Interest Income. Total non-interest income increased to $11.3 million for the six months ended June 30, 2007 from $9.6 million recognized in the same period of 2006. Service Fees. Service fees and other charges increased by $1.2 million or 28.4% in the six months ended June 30, 2007 compared to the same period in 2006. The increase was primarily related to the March 2006 implementation of an overdraft privilege product. Income associated with the overdraft privilege product totaled $3.6 million in the first six months of 2007 compared to $2.4 million in 2006. Mortgage Banking Activity. Total revenue from the sale and servicing of mortgage loans increased 14.5% to $1.9 million for the six months ended June 30, 2007 from $1.6 million for the same period of 2006. Gains realized from the sale of mortgage loans increased $197,000 to $1.3 million for the first half of 2007 from $1.1 million during the same period of 2006. Mortgage loan servicing revenue increased $84,000 in the first half of 2007 compared to the same period of 2006. These increases were slightly offset by a $30,000 increase in the amortization of mortgage servicing rights in the first half of 2007 when compared to 2006. Insurance and Investment Sales Commission. Insurance and investment sales commission income increased $402,000, to $3.1 million for the six months ended June 30, 2007, from $2.7 million during the same period of 2006. Contingent commissions increased $275,000 in the first half of 2007 to $814,000 from $539,000 in the same period in 2006. These contingent commissions are amounts paid by various property and casualty insurance companies and are based on growth of premiums with these companies and favorable claims experience. The 2007 year-to-date results also include the activity relating to the HHWS acquisition which was completed on February 28, 2007. Other Non-Interest Income. Other sources of non-interest income include gains from the sale of non-mortgage loans, trust income, earnings from bank-owned life insurance and other. Income from BOLI increased by $128,000 in the first half of 2007, the result of a $2 million purchase of additional insurance in the first quarter of 2007 and a switch to a higher-yielding separate account insurance product. Non-mortgage loan gains declined $371,000 in the first half of 2007 as a result of the sale of the credit card portfolio in the first half of 2006. Non-Interest Expense. Non-interest expense increased to $23.7 million for the six months ended June 30, 2007 compared to $21.5 million for the same period in 2006. 29 Index Compensation and Benefits. Compensation and benefits increased to $13.2 million for the six months ended June 30, 2007 from $12.0 million for the same period in 2006. The increase was primarily due to compensation at the Lima Shawnee First Federal office which opened in July 2006, and at the newly acquired HHWS insurance agency. First Defiance also added several new administrative positions since mid-2006. Also in the first six months of 2007, the Company experienced a $142,000 increase in its group health insurance expense when compared to the prior year. Other Non-Interest Expenses. Other non-interest expenses (including occupancy, state franchise tax, data processing, and amortization of intangibles) increased by $970,000 to $10.5 million for the six months ended June 30, 2007 from $9.5 million for the same period in 2006. Occupancy costs increased $293,000 mainly as a result of the Lima Shawnee branch and the acquisition of HHWS . The majority of the remaining expense increases relate to the Company’s overall growth initiatives. The efficiency ratio for the first six months of 2007 was 66.19% compared to 62.41% for the same period of 2006. Income Taxes. First Defiance computes federal income tax expense in accordance with FASB Statement No. 109, which resulted in an effective tax rate of 32.54% for the six months ended June 30, 2007 compared to 32.76% for the same period in 2006. Liquidity and Capital Resources As a regulated financial institution, First Federal is required to maintain appropriate levels of "liquid" assets to meet short-term funding requirements. First Defiance generated $4.9 million of cash from operating activities during the first six months of 2007. The Company's cash from operating activities resulted from net income for the period, adjusted for various non-cash items, including the provision for loan losses, depreciation and amortization of mortgage servicing rights, gain on sales of securities, loans and property, plant and equipment, ESOP expense related to release of shares, changes in loans available for sale, interest receivable, other assets, and other liabilities. The primary investing activity of First Defiance is the origination of loans, which is funded with cash provided by operations, proceeds from the amortization and prepayments of existing loans, the sale of loans, proceeds from the sale or maturity of securities, borrowings from the FHLB, and customer deposits. At June 30, 2007, First Defiance had $101.5 million in outstanding loan commitments and loans in process to be funded generally within the next six months and an additional $193.2 million committed under existing consumer and commercial lines of credit and standby letters of credit. Also at that date, First Defiance had commitments to sell $12.0 million of loans held-for-sale. Also, the total amount of certificates of deposit that are scheduled to mature by June 30, 2008 is $537.2 million. First Defiance believes that it has adequate resources to fund commitments as they arise and that it can adjust the rate on savings certificates to retain deposits in changing interest rate environments. If First Defiance requires funds beyond its internal funding capabilities, advances from the FHLB of Cincinnati and other financial institutions are available. 30 Index First Federal is required to maintain specified amounts of capital pursuant to regulations promulgated by the OTS. The capital standards generally require the maintenance of regulatory capital sufficient to meet a tangible capital requirement, a core capital requirement, and a risk-based capital requirement. The following table sets forth First Federal's compliance with each of the capital requirements at June 30, 2007. 31 Index Core Capital Risk-Based Capital Adequately Capitalized Well Capitalized Adequately Capitalized Well Capitalized Regulatory capital $ 148,597 $ 148,597 $ 162,016 $ 162,016 Minimum required regulatory capital 59,888 74,860 104,783 130,979 Excess regulatory capital $ 88,709 $ 73,737 $ 57,233 $ 31,037 Regulatory capital as a percentage of assets (1) 9.9 % 9.9 % 12.4 % 12.4 % Minimum capital required as a percentage of assets 4.0 % 5.0 % 8.0 % 10.0 % Excess regulatory capital as a percentage of assets 5.9 % 4.9 % 4.4 % 2.4 % (1) Core capital is computed as a percentage of adjusted total assets of $1.50 billion. Risk-based capital is computed as a percentage of total risk-weighted assets of $1.31 billion. High Loan-to-Value Mortgage Loans The majority of First Defiance’s mortgage loans are collateralized by one-to-four family residential real estate, have loan-to-value ratios of 80% or less, and are made to borrowers in good credit standing. First Federal usually requires residential mortgage loan borrowers whose loan-to-value is greater than 80% to purchase private mortgage insurance (PMI). First Federal does originate and retain a limited number of residential mortgage loans with loan-to-value ratios that exceed 80% where PMI is not required if the borrower possesses other demonstrable strengths. The loan-to-value ratios on these loans are generally limited to 85% and exceptions must be approved by First Federal’s senior loan committee. Management monitors the balance of one-to-four family residential loans, including home equity loans and committed lines of credit, that exceed certain loan-to-value standards (90% for owner occupied residences, 85% for non-owner occupied residences and one-to-four family construction loans, 75% for developed land and 65% for raw land). Total loans that exceed those standards at June 30, 2007 totaled $28.8 million. These loans are generally paying as agreed. First Defiance does not make interest-only first mortgage residential loans, nor does it have residential mortgage loan products, or other consumer products, that allow negative amortization. 32 Index Critical Accounting Policies First Defiance has established various accounting policies which govern the application of accounting principles generally accepted in the United States in the preparation of its financial statements. The significant accounting policies of First Defiance are described in the footnotes to the consolidated financial statements included in the Company’s Annual Report on Form 10-K. Certain accounting policies involve significant judgments and assumptions by management, which have a material impact on the carrying value of certain assets and liabilities; management considers such accounting policies to be critical accounting policies. Those policies which are identified and discussed in detail in the Company’s Annual Report on Form 10-K include the Allowance for Loan Losses and the Valuation of Mortgage Servicing Rights. There have been no material changes in assumptions or judgments relative to those critical policies during the first six months of 2007. Item 3. Qualitative and Quantitative Disclosure About Market Risk As discussed in detail in the 2006 Annual Report on Form 10-K, First Defiance’s ability to maximize net income is dependent on management’s ability to plan and control net interest income through management of the pricing and mix of assets and liabilities. Because a large portion of assets and liabilities of First Defiance are monetary in nature, changes in interest rates and monetary or fiscal policy affect its financial condition and can have significant impact on the net income of the Company. First Defiance does not use off balance sheet derivatives to enhance its risk management, nor does it engage in trading activities beyond the sale of mortgage loans. First Defiance monitors its exposure to interest rate risk on a monthly basis through simulation analysis which measures the impact changes in interest rates can have on net income. The simulation technique analyzes the effect of a presumed 100 basis point shift in interest rates (which is consistent with management’s estimate of the range of potential interest rate fluctuations) and takes into account prepayment speeds on amortizing financial instruments, loan and deposit volumes and rates, non-maturity deposit assumptions and capital requirements. The results of the simulation indicate that in an environment where interest rates rise or fall 100 basis points over a 12 month period, using June 30, 2007 amounts as a base case, First Defiance’s net interest income would be impacted by less than the board mandated guidelines of 10%. 33 Index Item 4. Controls and Procedures Disclosure Controls are procedures designed to ensure that information required to be disclosed in the Company's reports filed under the Exchange Act, such as this report, is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms. Disclosure controls are also designed to ensure that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable, not absolute, assurance of achieving the desired control objectives, as ours are designed to do, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As of June 30, 2007, an evaluation was carried out under the supervision and with the participation of the Company's management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934). Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the design and operation of these disclosure controls and procedures were effective. No significant changes were made in the internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. 34 Index FIRST DEFIANCE FINANCIAL CORP. PART II-OTHER INFORMATION Item1.Legal Proceedings First Defiance is not engaged in any legal proceedings of a material nature. Item1A.
